United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Peekskill, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2380
Issued: August 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 27, 2010 appellant, through her representative, filed a timely appeal from
the August 17, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which affirmed the termination of her compensation for the accepted right shoulder injury.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly terminated compensation for the accepted
right shoulder injury; and (2) whether it properly denied compensation for appellant’s left
shoulder condition.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 8, 2007 appellant, then a 57-year-old clerk, injured her right shoulder in the
performance of duty while pushing and trying to turn a postal container. OWCP accepted her
claim for right shoulder impingement, right shoulder tendinitis and right rotator cuff tear. On
January 10, 2008 appellant underwent arthroscopic decompression, full thickness rotator cuff
repair and excision of the distal clavicle. She received temporary total disability on the periodic
rolls.
In December 2008 Dr. Howard Luks, an attending orthopedic surgeon, found that
appellant was starting to recover quite well following her rotator cuff repair. Physical
examination showed 160 degrees of forward elevation with minimal pain at the extremes. There
was no pain with resisted external rotation or abduction. Appellant advised that she was
continuing to progress well.
In January 2009, Dr. Luks again found that appellant was progressing quite well
following her right rotator cuff repair. Physical examination revealed full forward elevation, full
external rotation and abduction and almost full internal rotation. Appellant had slightly limited
strength against resisted external rotation and weakness against resisted abduction.
Appellant reported fairly significant left shoulder pain slowly progressing over the last
few months “as she depended on the left shoulder to compensate for her right shoulder during
recovery.” Dr. Luks felt that she might be developing a rotator cuff tear on the left side.
By May 2009 appellant’s left rotator cuff tendinosis had become very symptomatic.
Dr. Luks felt she was an appropriate candidate for left shoulder arthroscopy, distal clavicle
excision and a debridement or decompression.
On June 25, 2009 Dr. Luks diagnosed significant residual left shoulder pain secondary to
appellant’s acromioclavicular (AC) joint and rotator cuff. He connected the left shoulder
condition to the May 8, 2007 right shoulder injury:
“With regards to causation, the patient’s pain in her left shoulder is likely related
to the right shoulder because of the burden placed on the left shoulder during the
recuperative phase from her right shoulder surgery. With regards to the AC joint
in particular, this was an aggravation of preexisting degenerative arthrosis. With
regards to the rotator cuff, this was a precipitating cause of her pain.”
In August 2009, Dr. Luks saw appellant for follow-up of her left shoulder pain. He noted
that she was doing very well with regards to her right shoulder, which he did not examine.

2

On August 18, 2009 Dr. Joseph Laico, an orthopedic surgeon and OWCP referral
physician, examined appellant for the third time since June 2008. Appellant reported no
significant symptoms related to her right shoulder, only occasional discomfort. Dr. Luks
reviewed her chart and described normal findings on physical examination of the right shoulder.2
With respect to the right shoulder, he found that appellant was no longer disabled; she was able
to perform her regular work duties as of that date.
With respect to appellant’s left shoulder, however, Dr. Laico found tenderness on
compression of the AC joint and greater tuberosity. Supraspinatus, Neer and Hawkins tests were
positive for impingement. Dr. Laico noted loss of flexion, extension, abduction and internal
rotation. He found no causal relationship to appellant’s May 8, 2007 right shoulder injury.
Dr. Laico noted that x-rays on January 20, 2009 showed cystic changes and erosion of the distal
left clavicle, possibly related to rheumatoid arthritis or posttraumatic osteolysis. Appellant also
had cuff tendinosis and bursitis of the left shoulder as a result of preexisting severe AC arthrosis
and a fragmented subacromial spur. Dr. Laico explained that these conditions were of
longstanding duration and predated the May 8, 2007 incident. They were not caused by favoring
the right shoulder: “These findings are too severe to be explained on that basis.”
In a decision dated March 15, 2010, OWCP terminated compensation for the accepted
right shoulder injury effective that date. It found that the weight of the medical opinion evidence
rested with Dr. Laico and established that the accepted right shoulder conditions had resolved
with no residuals or disability.
Dr. Luks examined appellant the following day and found right shoulder tenderness over
the AC joint, mild tenderness over the biceps, positive Neer’s and Hawkins’ impingement tests
and pain with resisted external rotation and resisted abduction. Examination of the left shoulder
also showed tenderness over the AC joint and pain with resisted external rotation and abduction,
but no tenderness over the bicipital groove and no positive Neer’s or Hawkins’ impingement
tests. Dr. Luks, nonetheless, diagnosed left greater than right shoulder pain, the latter secondary
to the work-related incident.
In a decision dated August 17, 2010, OWCP’s hearing representative affirmed the
termination of compensation for the accepted right shoulder injury. Its hearing representative
found that the weight of the medical evidence rested with Dr. Laico and established that
appellant had no medical condition in either extremity causally related to the May 8, 2007
employment injury.

2

Examination of the right shoulder revealed well-healed arthroscopy scars over the anterior, lateral and posterior
aspects. The scars were freely moveable and nontender. There was no tenderness on compression of the bicipital
groove, AC joint or greater tuberosity. There was no atrophy of the shoulder girdles. Deep tendon reflexes were
present and equal in the biceps, triceps and brachioradialis. There was no decreased sensation to light touch in the
upper extremities. No crepitus was noted on range of motion. Drop test and apprehension tests were negative.
There was no anterior/posterior or superior/inferior instability of the right shoulder. Supraspinatus, Neer and
Hawkins tests were negative for impingement. Range of motion in the right shoulder showed 180/180 degrees
abduction, 180/180 degrees flexion, 50/50 degrees extension, 50/50 degrees adduction and 60/90 degrees internal
and external rotation. There was no evidence of arm, forearm or intrinsic muscle hand atrophy. Both biceps
measured 13½ inches in circumference, both forearms 12½ in circumference at their greatest diameter.

3

LEGAL PRECEDENT -- ISSUE 1
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.3 Once OWCP accepts a claim,
it has the burden of proof to justify termination or modification of compensation benefits.4 After
it has determined that an employee has disability causally related to her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.5 Having accepted a claim and initiated payments,
OWCP may not terminate compensation without a positive demonstration by the weight of
evidence that entitlement to benefits has ceased.6
ANALYSIS -- ISSUE 1
OWCP terminated compensation for appellant’s right shoulder injury effective
March 15, 2010. It therefore has the burden of proof to justify that termination.
Dr. Laico, an orthopedic surgeon and OWCP referral physician, had examined appellant
on two occasions following her surgery and was well acquainted with her history and progress.
When he saw her again on August 18, 2009, appellant reported no significant symptoms related
to her right shoulder, only occasional discomfort. Dr. Laico’s physical examination of the right
shoulder was entirely normal. He reviewed appellant’s medical chart and concluded that she was
no longer disabled as a result of the accepted right shoulder injury. Appellant was able to
perform her regular work duties as of that date insofar as her right shoulder was concerned.
Dr. Laico based his opinion on a proper factual and medical history. His conclusion was
not only internally consistent with appellant’s complaints and with his findings on physical
examination, it was also consistent with the prior nine months of treatment notes from Dr. Luks,
an attending orthopedic surgeon. In December 2008, Dr. Luks found that appellant was starting
to recover quite well following her rotator cuff repair. Appellant had 160 degrees of forward
elevation with minimal pain at the extremes, and there was no pain with resisted external rotation
or abduction. She reported that she was continuing to progress well. In January 2009, Dr. Luks
confirmed this progress. Indeed, this was the only time in 2009 that appellant followed up with
him for her right shoulder condition. From that point forward, she and Dr. Luks would focus on
her left shoulder. In August 2009, Dr. Luks reported that appellant was doing very well with
regards to her right shoulder, which he did not feel the need to examine.
Even prior to OWCP’s termination of compensation on March 15, 2010, Dr. Luks was
effectively no longer seeing appellant for the accepted right shoulder injury. Appellant was
3

5 U.S.C. § 8102(a).

4

Harold S. McGough, 36 ECAB 332 (1984).

5

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Periodic Review of Disability Cases, Chapter 2.812.3
(March 2010).

4

doing very well, was reporting no right shoulder complaints to her attending physician and was
no longer being examined for her right shoulder. This was consistent with appellant’s lack of
significant complaints on August 18, 2009, with Dr. Laico’s normal findings on physical
examination and with his opinion that appellant no longer had any disability with respect to her
right shoulder.
As the clear weight of the medical evidence established that appellant no longer had
disability for work or the need for regular medical attention attributable to the accepted right
shoulder injury, the Board finds that OWCP met its burden of proof to terminate compensation
for the accepted right shoulder injury. The Board will affirm its August 17, 2010 decision on the
issue of termination.
On March 16, 2010 one day after OWCP terminated compensation for appellant’s right
shoulder injury, Dr. Luks examined her right shoulder and found tenderness over the AC joint,
mild tenderness over the biceps, positive Neer and Hawkins impingement tests and pain with
resisted external rotation and resisted abduction. This was not consistent with his earlier reports
or with Dr. Laico’s August 18, 2009 examination. Indeed, when Dr. Luks examined appellant’s
right shoulder as far back as December 2008, he found no pain with resisted external rotation or
abduction. Appellant now had pain with resisted external rotation and abduction as well as
positive impingement tests. Because Dr. Luks did not explain why her right shoulder appeared
to have worsened significantly since August 2009, when he reported that she was doing very
well, the Board finds that Dr. Luks’ March 16, 2010 report has diminished probative value and is
not sufficient to create a conflict with Dr. Laico with respect to the status of appellant’s right
shoulder condition.7
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
It is an accepted principle of workers’ compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent, intervening cause attributable to the employee’s own intentional conduct.8
A claimant seeking compensation under FECA has the burden of establishing the
essential elements of her claim by the weight of the reliable, probative and substantial evidence,9

7

Although Dr. Luks reported greater findings on the right (on the left appellant had no tenderness over the
bicipital groove and no positive Neer’s or Hawkins’ impingement tests), he diagnosed left greater than right
shoulder pain. He should explain.
8

John R. Knox, 42 ECAB 193 (1990); Lee A. Holle, 7 ECAB 448 (1955).

9

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

5

including that she sustained an injury in the performance of duty as alleged and that her claimed
disability for work, if any, was causally related to the employment injury.10
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.11
ANALYSIS -- ISSUE 2
OWCP accepted appellant’s claim of a right shoulder injury and therefore had the burden
of proof to justify the termination of compensation for that injury. It did not accept that she
sustained a left shoulder injury as a consequence. Appellant bears the burden of proof to
establish such a causal relationship.
Dr. Luks, the attending orthopedic surgeon, concluded that appellant’s left shoulder
condition was likely a consequence of the accepted right shoulder injury. He reasoned that it
resulted from the burden placed on the left shoulder during the recuperative phase from her right
shoulder surgery. This caused, in Dr. Luks’ opinion, an aggravation of appellant’s preexisting
degenerative arthrosis in the left AC joint and it precipitated her left rotator cuff pain.
Dr. Laico, the orthopedic surgeon and OWCP referral physician, disagreed. He found no
causal relationship with appellant’s right shoulder injury. Dr. Laico reasoned that the cystic
changes and erosion of the distal left clavicle, possibly related to rheumatoid arthritis or posttraumatic osteolysis, as well as cuff tendinosis and bursitis of the left shoulder as a result of
preexisting severe AC arthrosis and a fragmented subacromial spur, were longstanding
conditions that predated the May 8, 2007 incident. Such findings, he argued, were too severe to
be explained by favoring the right shoulder.
The Board finds a conflict between Dr. Luks and Dr. Laico on the issue of whether the
accepted right shoulder injury caused a consequential left shoulder injury. Such a conflict
warrants referral to an impartial medical specialist under 5 U.S.C. § 8123(a). The Board will
therefore set aside OWCP’s August 17, 2010 decision on the issue of consequential injury and
will remand the case for further development of the medical evidence. As such further
development as may become necessary, OWCP shall issue an appropriate final decision on the
issue of consequential left shoulder injury.
CONCLUSION
The Board finds that OWCP properly terminated compensation for the accepted right
shoulder injury. The Board also finds that this case is not in posture for decision on the issue of
consequential left shoulder injury. Further development of the medical evidence is required.

10

Elaine Pendleton, 40 ECAB 1143 (1989); see Daniel R. Hickman, 34 ECAB 1220 (1983).

11

5 U.S.C. § 8123(a).

6

ORDER
IT IS HEREBY ORDERED THAT the August 17, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed. The case is remanded for further action
consistent with this opinion.
Issued: August 3, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

